Title: 19th.
From: Adams, John Quincy
To: 


       We went out between 9 and 10 this morning, in order to take, a walk, and look at the troops, for this day there happened to be a regimental muster here, and training day for the militia. When we went out we had no idea of being gone more than an hour, but it was near two before we return’d. 10 Companies from Newbury, march’d about two miles out, and met 7 others from Almesbury Amesbury. There were in all, I imagine about a thousand men under arms. All the officers and the artillery Company composed of 39 men, were in a dark blue uniform, faced with scarlet: the troops were not in any uniform. They paraded tolerably well, all things consider’d, though it would take I imagine considerable time to make Prussian troops of them. The Coll. Lieutt. Coll. and Adjudant were on white horses. There was none of the officers that appeared so much to advantage as the adjutant, a joiner by trade, named Herriman. Many officers who have from their childhood brought up in regular armies, would not appear more graceful or show more dignity at a parade, than this person did. Some men whatever their Station in Life may be, have a natural grace and elegance, which never leave them; others though possess’d of the highest advantages, and train’d from their Infancy to the Science of politeness, can never acquire that easy agreeable manner which has so great a tendency:
       
        To make men happy and to keep them so.
       
       When the two parties had join’d after a short pause, they march’d all together back into the town, and we left them. We dined at Mr. Dalton’s, but he was so unwell, that he could not favour us with his Company. He caught yesterday a bad cold, at New town, a seat which he owns, about half way between this and Haverhill. Mr. Symmes dined with us, a young Gentleman, whose manners are very easy and agreeable. At about 4. we proceeded in the order we went yesterday, to return home; we got to Mr. White’s house, just before dark. I came from the ferry on horseback. Spent the Evening very agreeably, there, and return’d home, at about 9 o’clock. Found Mr. Thaxter there, but he soon after went away.
      